PER CURIAM.
After careful consideration of this record, we are clearly of the opinion that the alleged errors sought to be revised and corrected present not alone questions of law but of fact, and should, therefore, have been brought here by appeal; but, while we reach this conclusion, we nevertheless realize the case has been properly determined on its merits. Coder, Trustee, v. Aris, 213 U. S. 223, 29 Sup. Ct. 436, 53 L. Ed. 772; Steiner v. Marshall, 140 Fed. 710, 72 C. C. A. 103; Kenova L. & T. Co. v. Graham, 135 Fed. 717, 68 C. C. A. 355. Petition dismissed.